             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEITH FETSURKA, et al.,              :
                                     :
                  Plaintiffs         :        Case No. - 2:20-cv-05857
                                     :
            v.                       :
                                     :
DANIELLE OUTLAW, et al.,             :
                                     :
                  Defendants         :

                   DECLARATION OF TIMOTHY SIECK

      I, Timothy Sieck, am competent to state and declare the following based on

my personal knowledge:

 1.   I, Timothy Sieck:
         a. Am a United States citizen;

         b. Am over the age of twenty-one (21);

         c. Am not under indictment;

         d. Have never been convicted of a felony or misdemeanor crime of

            domestic violence;

         e. Have never been convicted of a crime punishable by more than one

            (1) year;

         f. Am not a fugitive from justice;

         g. Am not an unlawful user of, or addicted to, any controlled substance;



                                          1
        h. Have not been adjudicated a mental defective or been committed to a

           mental institution;

        i. Have not been discharged from the Armed Forces under dishonorable

           conditions;

        j. Have never renounced my citizenship; and,

        k. Am not the subject of a restraining order relating to an intimate

           partner.

2.   I have never been charged with nor convicted of any misdemeanor or felony

     offense.

3.   I am not prohibited from possessing firearms and ammunition under federal

     or state laws.

4.   I am not prohibited from receiving a license to carry a firearm (“LTCF”)

     under 18 Pa.C.S. § 6109(e).

5.   I am not disqualified from exercising my right to keep and bear arms.

6.   For all of these reasons, if I were subjected to a background check for the

     purpose of acquiring a LTCF, such as the Pennsylvania State Police’s E-

     PICS system, online at https://epics.pa.gov/Pics, I would pass and be

     reported as eligible to receive a LTCF under 18 Pa.C.S. § 6109.

7.   I am currently a resident of Philadelphia County, Pennsylvania.

8.   I lawfully own and possess firearms, including handguns.



                                        2
9.   My fundamental right to keep and bear arms includes the right to carry

     loaded, operable handguns on my person in public for all lawful purposes,

     including immediate self-defense and in case of confrontation.

10. I wish and intend to exercise my right to carry loaded firearms in public for

     self-defense and other lawful purposes.

11. I am not exempt from the Commonwealth’s criminal laws banning the carry

     of firearms generally, in Philadelphia specifically, and during states of

     emergency.

12. I am not exempt from the City of Philadelphia’s criminal laws banning the

     carry of firearms generally, and within 100 feet of schools.

13. I am aware that there are many schools in the City of Philadelphia, and I

     cannot avoid being within 100 feet of one during the normal course of my

     travels to and from my employer, as well as other locations I have and will

     in the near future be required to travel to and from.

14. Especially because of the recent civil unrest, violent protests, riots, and

     looting in the City of Philadelphia, I have become particularly concerned

     about my safety, especially when I am outside of my home in public places

     or traveling in motor vehicles.

15. I am employed by a brewery in Philadelphia and considered to be an

     “essential employee”.



                                         3
16. Because of my work, I must leave my home and travel to and from my place

    of work.

17. I must also leave my home for other reasons beyond work, such as acquiring

    groceries and personal items, fuel, and other lawful reasons.

18. During these recent acts of public violence and domestic terrorism, I became

    aware that the Target store located immediately adjacent to my place of

    employment has been looted and violently destroyed not just once, but

    twice, by violent rioters.

19. I am aware that Philadelphia’s Gun Permit Unit (“GPU”), the division

    responsible for accepting and processing LTCF applications, closed

    sometime in March 2020.

20. My understanding now is that the GPU was closed for approximately four

    months and five days, reopening sometime in late July.

21. It is also my understanding that the GPU suffers from an enormous backlog

    of scheduled appointments, with individuals being given appointment dates

    in late 2021 to merely submit an application for a LTCF.

22. Even beyond their GPU closure and severe appointment delays, the

    Philadelphia Defendants impose upon me, and other LTCF applicants,

    requirements that subject me to a needlessly complicated, burdensome,

    lengthy, and costly application process.



                                       4
23. I could, and would if it were possible, submit my completed LTCF

    application to the GPU through an online system, Internet form, email, or

    text message, such as those the Philadelphia Defendants use for other

    services, or even U.S. Mail or courier were it necessary.

24. I could, and would if it were possible, use E-PICS to submit and complete

    my background check likely within a matter of minutes for the purpose of

    acquiring a LTCF.

25. It is my understanding that the Philadelphia Defendants could but do not

    provide any alternative means of applying for, processing, and issuing LTCF

    licenses.

26. It is my understanding that the Philadelphia Defendants choose paper-based

    and in-person LTCF application and issuance processes, and are currently

    choosing to completely close their GPU, in spite of other more efficient

    systems allowing for online applications, such as the Permitium

    PermitDirector online system used by many other licensing authorities.

27. It is my understanding of Pennsylvania law that 18 Pa.C.S. § 6106 prohibits

    me from carrying a concealed firearm for self-defense absent being issued a

    LTCF by the Philadelphia Defendants under 18 Pa.C.S. § 6109.

28. It is my understanding of Pennsylvania law that, due to Governor Wolf’s

    proclamations of emergency, 18 Pa.C.S. § 6107 makes it unlawful to carry a



                                       5
    firearm upon the public streets or upon any public property absent being

    issued a LTCF by the Philadelphia Defendants under 18 Pa.C.S. § 6109.

29. It is my understanding of Pennsylvania law that 18 Pa.C.S. § 6108 prohibits

    me and other law-abiding citizens like me from carrying any firearm,

    including a rifle or shotgun, upon the public streets or public property in

    Philadelphia unless I have been issued a LTCF by the Philadelphia

    Defendants under 18 Pa.C.S. § 6109.

30. It is my understanding of the City of Philadelphia’s laws that I am prohibited

    from carrying any firearm in public and within 100 feet of schools unless I

    have been issued a LTCF by the Philadelphia Defendants under 18 Pa.C.S. §

    6109.

31. As such, I intend and desire to acquire a LTCF from Philadelphia’s GPU,

    however, believe that it is futile to attempt to do so, as the GPU is no

    scheduling appointments in a timely manner that would allow me to even

    apply for a LTCF this year.

32. I am aware that the law prevents me from applying for a LTCF in any other

    county in which I am not a resident, despite the fact that many of them

    remain open and operational for, among other things, LTCF licensing

    purposes.




                                       6
33. Further, I am aware that many Pennsylvania county sheriffs, such as those

    for the counties of Schuylkill, Berks, Blair, Bucks, Cambria, Monroe,

    Montgomery, Pike, and Wayne have implemented and are using common

    online systems to allow individuals to apply for a LTCF completely over the

    Internet, negating the need for a person to appear in person to apply.

34. Because of Defendants’ laws, policies, and enforcement practices, I have

    been and remain disarmed in public, prevented from exercising my right to

    bear arms by carrying a loaded, operable firearm for all lawful purposes

    including self-defense without risk of criminal prosecution for violations of

    18 Pa.C.S. §§ 6106, 6107, and/or 6108, as well as the City of Philadelphia’s

    Code §§ 10-818(2) (criminalizing carry in the City) and 10-833(2)

    (additionally criminalizing carry within 100 feet of schools).

35. My understanding is that the Pennsylvania State Police and the Philadelphia

    Police Department have and currently are enforcing these laws which make

    it a crime for me to carry a loaded, operable handgun in public for self-

    defense without a LTCF that can only be issued to me by the Philadelphia

    Defendants.

36. I have been advised and am aware that if I am convicted for a crime of

    carrying a firearm without a LTCF, under Pennsylvania law, the crime is




                                       7
    graded as a graded as a misdemeanor of the first degree and punishable by

    up to five years imprisonment.

37. I have been advised and am aware that if I am convicted of a misdemeanor

    of the first degree for a violation of 18 Pa.C.S. §§ 6106, 6107, or 6108, it

    will trigger the federal prohibition found in 18 U.S.C. § 922(g)(1), which

    would result in a lifetime ban on the exercise of my Second Amendment

    right to keep and bear arms and ammunition.

38. I wish and intend to carry a loaded, operable handgun on my person, in

    public and in motor vehicles, for the purpose of immediate self-defense and

    other lawful purposes. But I have so far abstained from such constitutionally

    protected conduct because I fear that the Defendants will enforce their laws

    and policies on me, including by arrest, prosecution, incarceration, a fine,

    and a lifetime ban on keeping and bearing arms.

39. Unless either: A) Defendants’ enforcement of 18 Pa.C.S. §§ 6106, 6107, and

    6108, Philadelphia Code §§ 10-818(2) and 10-833(2) (with respect to carry

    within 100 feet of a school), Philadelphia Police Department Directive 5.27,

    and their related policies and practices are enjoined; or B) enforcement of

    Philadelphia Defendants’ laws, policies, and practices preventing me from

    applying for and being issued a LTCF, and Philadelphia Defendants are

    ordered to issue me a LTCF, I have and will continue to suffer irreparable



                                      8
      harm and the denial of my constitutionally guaranteed fundamental right to

      bear arms.



I declare under penalty of perjury that the foregoing is true and accurate to the best

of my information, knowledge and belief.




Date: November ___,
               23 2020                              _________________________
                                                    Timothy Sieck




                                          9
